 



Exhibit 10.12
MASTER LEASE AND SUBLEASE AGREEMENT
among
Ark Land Company
Ark Land LT, Inc.
and
Thunder Basin Coal Company, L.L.C.
Triton Coal Company, LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
Article I Definitions
    1  
 
       
1.1 Definitions
    1  
 
       
Article II Grant
    2  
 
       
2.1 Demise of Coal Reserves
    2  
2.2 Grant of Surface Rights
    3  
2.3 Mining Rights
    3  
2.4 Acceptance
    3  
2.5 No Warranty
    4  
2.6 Incorporation by Reference
    4  
2.7 Limitations
    4  
2.8 Obligations under the Coal Leases
    4  
2.9 Compliance with Terms of Coal Leases
    5  
2.10 Reservations
    5  
2.11 No Cross Conveyance
    6  
 
       
Article III Term
    6  
 
       
3.1 Term
    6  
 
       
Article IV Royalties
    6  
 
       
4.1 Land Companies’ Production Royalty
    6  
4.2 Royalties Payable under Coal Leases
    7  
 
       
Article V Operations
    7  
 
       
5.1 Diligent Operations
    7  
5.2 Compliance with Laws
    7  
5.3 Permits and Bonds
    7  
 
       
Article VI Maps And Records
    8  
 
       
6.1 Compliance with Terms of Applicable Coal Leases
    8  
6.2 Annual Mine Plan
    8  
6.3 Progress Maps
    8  
6.4 Permit Maps
    8  
6.5 Books and Records
    9  
6.6 Designated Office of Land Companies
    9  
6.7 Inspections
    9  
6.8 Audit
    9  
 
       
Article VII Taxes and Assessments
    9  

 i

 



--------------------------------------------------------------------------------



 



         
7.1 Ad Valorem Lease Lands Taxes
    9  
7.2 Reclamation, Black Lung and Severance Fees
    9  
7.3 Black Lung Benefits
    9  
7.4 Other Assessments
    9  
7.5 Proof of Compliance
    10  
 
       
Article VIII Insurance and Indemnification
    10  
 
       
8.1 Insurance
    10  
8.2 Indemnification
    10  
 
       
Article IX Default
    10  
 
       
9.1 Default under Coal Leases
    10  
9.2 Events of Default
    11  
9.3 Remedies
    11  
9.4 No Waiver
    11  
 
       
Article X Assignment
    12  
 
       
10.1 No Further Transfer
    12  
 
       
Article XI Miscellaneous
    12  
 
       
11.1 Notice
    12  
11.2 Relationship of Parties
    12  
11.3 Agency
    13  
11.4 Headings
    13  
11.5 Applicable Law
    13  
11.6 Severability
    13  
11.7 Prior Lease Agreements
    13  
11.8 Entire Agreement
    14  
11.9 Counterparts
    14  

Exhibits and Schedules

     
Exhibits 1
  Map
Schedule A
  Coal Leases
Schedule B
  Surface Lands
Schedule C
  Prior Lease Agreements

ii

 



--------------------------------------------------------------------------------



 



MASTER LEASE AND SUBLEASE AGREEMENT
     THIS MASTER LEASE AND SUBLEASE AGREEMENT (“Master Agreement”), dated
effective as of April 1, 2005 (“Effective Date”), is by and among Ark Land
Company (“Ark”), a Delaware corporation, and Ark Land LT, Inc. (“Ark LT”) a
Delaware corporation (Ark and Ark LT are collectively referred to herein as
“Land Companies”) and Thunder Basin Coal Company, L.L.C., a Delaware limited
liability company (“TBCC”) and Triton Coal Company, LLC, a Delaware limited
liability company (“Triton Coal”) (TBCC and Triton Coal are collectively
referred to herein as “Operating Companies”).
     WHEREAS, Land Companies are the individual lessees under and pursuant to
the coal leases more particularly described on Schedule A hereto, as amended,
restated or reissued (“Coal Leases”) insofar as such Coal Leases cover and
relate to the lands located in Campbell County, Wyoming, and more particularly
described on Schedule A (“Lease Lands”);
     WHEREAS, Ark is the owner of the surface of the lands located in Campbell
County, Wyoming, more particularly described on Schedule B hereto (“Surface
Lands”);
     WHEREAS, the Coal Leases, the Lease Lands and the Surface Lands are all
depicted on the map attached hereto as Exhibit 1;
     WHEREAS, certain of the Parties, individually and jointly, have heretofore
entered into various lease and sublease arrangements relating to the Coal Leases
and the Surface Lands as more particularly set forth on Schedule C hereto
(“Prior Lease Agreements”); and
     WHEREAS, Land Companies and Operating Companies desire to enter into a
master agreement replacing the Prior Lease Agreements and granting rights to the
coal reserves subject to the Coal Leases and to the Surface Lands in accordance
with the terms of this Master Agreement.
     NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Land Companies and Operating Companies agree as
follows:
ARTICLE I
Definitions
     1.1 Definitions.
     “Ark LT” has the meaning set forth in the preamble of this Agreement.
     “Ark” has the meaning set forth in the preamble of this Agreement.
     “Base Lessors” has the meaning set forth in Section 2.7.
     “Benefits” has the meaning set forth in Section 7.3.

1



--------------------------------------------------------------------------------



 



     “Coal Leases” has the meaning set forth in the preamble of this Agreement.
     “Effective Date” is defined in the preamble of this Agreement.
     “Federal Coal Regulations” means the regulations relating to calculation of
federal coal royalties set forth in 30 C.F.R. Subchapter A, and specifically 30
C.F.R. Part 206 Subpart F.
     “Land Companies” has the meaning set forth in the preamble of this
Agreement.
     “Laws” means any law, statute, code, ordinance, treaty, rule, regulation or
ruling.
     “Lease Lands” has the meaning set forth in the preamble of this Agreement.
     “Leased Coal” has the meaning set forth in Section 2.1.
     “Little Thunder Creek Reserves” means all mineable and merchantable coal
subject to the Coal Leases described in Part 2 of Schedule A.
     “Master Agreement” has the meaning set forth in the preamble of this
Agreement.
     “Mining Rights” has the meaning set forth in Section 2.3.
     “Parties” means Ark, Ark LT, TBCC and Triton Coal, and “Party” refers to
one of them.
     “Prior Lease Agreements” has the meaning set forth in the preamble of this
Agreement.
     “Production Royalty” has the meaning set forth in Section 4.1(a).
     “Operating Companies” has the meaning set forth in the preamble of this
Agreement.
     “Surface Lands” has the meaning set forth in the preamble of this
Agreement.
     “TBCC” has the meaning set forth in the preamble of this Agreement.
     “Thundercloud Reserves” means all mineable and merchantable coal subject to
the Coal Leases described in Part 1 of Schedule A.
     “Triton Coal” has the meaning set forth in the preamble of this Agreement.
     “Triton Reserves” means all mineable and merchantable coal subject to the
Coal Leases described in Part 3 of Schedule A.
ARTICLE II
Grant
     2.1 Demise of Coal Reserves. Subject to the reservations and restrictions
contained herein and to the extent, and only to the extent, of Land Companies’
interest in the Coal Leases, Land Companies do hereby sublease and demise unto
Operating Companies all of Land Companies’ right, title and interest in and to
all of the minable and merchantable coal (“Leased

2



--------------------------------------------------------------------------------



 



Coal”) in and underlying the Lease Lands insofar as such right, title and
interest are derived from the Coal Leases, together with the exclusive right to
mine, store, save, waste, remove, transport, own, sell and market, treat,
process, and stockpile the Leased Coal in compliance with the terms of the Coal
Leases, as expressly granted in Subsections 2.1(a) and (b) as follows:
          (a) Ark subleases to TBCC all Leased Coal constituting the
Thundercloud Reserves subject to the Coal Leases described in Part 1 of
Schedule A;
          (b) Ark LT subleases to TBCC all Leased Coal constituting the Little
Thunder Creek Reserves subject to the Coal Leases described in Part 2 of
Schedule A; and
          (c) Ark subleases to Triton Coal all Leased Coal constituting the
Triton Reserves subject to the Coal Leases described in Part 3 of Schedule A.
     2.2 Grant of Surface Rights. Ark hereby leases and demises unto TBCC so
much of the Surface Lands as TBCC may require for the execution of the Mining
Rights granted pursuant to Section 2.3.
     2.3 Mining Rights. Subject to the reservations and restrictions contained
herein and to the extent Land Companies have the power to grant such rights,
Land Companies grant unto Operating Companies all rights conveyed by the Coal
Leases to Land Companies as are necessary to enable Operating Companies to mine
and remove the Leased Coal covered by the rights granted under Section 2.1,
including, without limitation, the following (“Mining Rights”):
          (a) The right to mine the Leased Coal by strip, open pit, underground,
auger, borehole, drilling, and in-situ solution method, together with all
rights-of-way, easements and servitudes as may be necessary, useful or
convenient for such purposes, and the right of ingress and egress therefore; and
          (b) The right to construct, use, maintain, repair, replace and
relocate any and all facilities and structures on and in the Surface Lands as
may be necessary, useful or convenient in connection with such operations on the
Surface Lands, including but not limited to buildings, roads, railroads, pits,
tailing ponds, piles or waste earth, waste dumps, ditches, drains, pumping
stations, boreholes, drill holes, tanks, dams, wells, reservoirs, ponds or other
alterations, coal stock piles, pipelines, telephone lines, utility lines, power
lines, processing facilities, and plants, shops, and transportation facilities
and other utilities, and the maintenance thereof, and all rights-of-way,
easements and servitudes as may be necessary, useful or convenient for such
purposes, and the right to ingress and egress therefore; and
          (c) The right to use and destroy so much of the surface and subsurface
of the Surface Lands as may be found necessary, useful, convenient or incidental
for carrying out the purposes of this Master Agreement, without being required
to leave or provide subjacent or lateral support for the overlying strata or
surface or anything thereon, therein or thereunder.
     2.4 Acceptance. Operating Companies accept this Master Agreement with the
understanding that the rights and privileges granted hereunder are and shall be
construed as limited to only such rights and privileges as Land Companies
possess and have the lawful right to lease, sublease or otherwise grant to
Operating Companies. Operating Companies

3



--------------------------------------------------------------------------------



 



acknowledge that they have inspected, are satisfied with and accept the Lease
Lands and the Surface Lands in their existing condition, which includes any
limitations of the area involved. It shall be the sole responsibility of
Operating Companies to ascertain the accurate boundary lines of the Lease Lands
and the Surface Lands before conducting any mining operations therein.
     2.5 No Warranty.
          (a) LAND COMPANIES MAKE NO IMPLIED OR EXPRESS WARRANTY OR
REPRESENTATION CONCERNING THE EXISTENCE, QUANTITY, QUALITY, MINABILITY OR
MERCHANTABILITY OF THE LEASED COAL UNDERLYING THE LEASE LANDS OR TITLE THERETO,
AND OPERATING COMPANIES ACKNOWLEDGE AND AGREE THAT NO REPRESENTATIONS,
STATEMENTS OR WARRANTIES, EXPRESS OR IMPLIED, HAVE BEEN MADE BY OR ON BEHALF OF
LAND COMPANIES REGARDING THE LEASE LANDS OR THE SURFACE LANDS, THEIR CONDITION,
THE USE OR OCCUPATION THAT MAY BE MADE THEREOF OR THE INCOME THEREFROM.
          (b) Land Companies do not make, and shall not be deemed to have made,
any representations or covenants, express or implied, as to the title of the
Leased Coal, the Lease Lands, the Surface Lands or Land Companies’ right to
sublease the Leased Coal.
     2.6 Incorporation by Reference. All of the provisions of the Coal Leases
are incorporated by reference as if fully set forth herein. In addition, all
Laws applicable to the Coal Leases and to this Master Agreement or to the
operations on the Lease Lands and the Surface Lands, in force from and after the
Effective Date, and as and when changed and to the extent applicable to the Coal
Leases and this Master Agreement, are incorporated by reference herein. Changes
in laws which affect a change in the Coal Leases shall be deemed to constitute a
corresponding change in this Master Agreement.
     2.7 Limitations. This Master Agreement is made subject to the Coal Leases
and to all limitations, reservations and exceptions specified therein and to all
other deeds, easements and conveyances of public record and to such easements as
are apparent by visible inspection of the Lease Lands and the Surface Lands. The
rights herein granted to Operating Companies are subject to the limitation of
Land Companies’ power to grant same and to such rights as Land Companies possess
by virtue of the Coal Leases. Land Companies make no representation or warranty
that (i) Land Companies or the lessors of the Coal Leases (“Base Lessors”) have
good and marketable title to the Leased Coal, or that (ii) the rights herein
granted to Operating Companies are sufficient to enable Operating Companies to
conduct the mining operations contemplated by Operating Companies.
     2.8 Obligations under the Coal Leases.
          (a) From and after the Effective Date, TBCC, for and on behalf of
Triton Coal as to the Triton Reserves and for and on behalf of itself with
respect to the Thundercloud Reserves and the Little Thunder Creek Reserves,
assumes all the obligations of Land Companies under the Coal Leases (excluding
any bonus bid obligations payable under the Coal Lease covering and relating to
the Little Thunder Creek Reserves), including without limitation

4



--------------------------------------------------------------------------------



 



production obligations, provided, however, that the obligation to pay rentals,
and minimum and production royalties shall be rendered directly to Land
Companies. Land Companies recognize TBCC as the principal Party obligated for
all covenants hereunder and, notwithstanding terms referencing Operating
Companies, shall look to TBCC for performance of all such obligations.
          (b) Payments due the Base Lessors pursuant to the Coal Leases shall be
made by Operating Companies directly to the Land Companies, and upon such
payment by Operating Companies to Land Companies, Land Companies shall have full
liability therefore, provided, that upon failure by Operating Companies to make
such payment Land Companies shall have the right, but not the obligation, to
make the required payments to maintain the Coal Leases in good standing.
          (c) Operating Companies covenant and agree to comply with all terms
and conditions of the Coal Leases.
          (d) Except as otherwise required of Operating Companies by this Master
Agreement, Land Companies shall maintain the Coal Leases in full force and
effect, and shall not amend, modify, supplement or terminate the Coal Leases, or
waive the terms thereof, or further convey, transfer, assign or sublease any
portion of the Lease Lands or the Surface Lands without the prior written
consent of Operating Companies. Land Companies shall give to Operating
Companies, as their respective rights may pertain to the Coal Leases, a copy of
each notice of default or other material notices given to Land Companies by the
Base Lessors relating to the Coal Leases. Operating Companies shall have the
right to cure any defaults under the Coal Leases.
     2.9 Compliance with Terms of Coal Leases. Notwithstanding anything therein
to the contrary, in mining and removing the Leased Coal and in exercising the
Mining Rights hereunder, Operating Companies shall be limited to the exercise of
the rights and privileges specifically authorized by the Coal Leases and any
other instruments by which Land Companies acquired their title or interest.
Operating Companies shall comply with all terms and conditions thereof as if
such terms had been specifically set forth in this Master Agreement.
     2.10 Reservations.
          (a) Land Companies except and reserve the entire ownership and control
of the Lease Lands and the Surface Lands not herein specifically granted to
Operating Companies. Without limiting the generality of the foregoing, Ark shall
have the following rights: (i) the exclusive use of the Surface Lands not
required by TBCC for its mining operations, including the right to grant farm
leases, commercial, residential or mineral leases to third parties; (ii) the
right to the non-exclusive use of existing roads, roads hereafter constructed by
TBCC and the right to construct and maintain new roads; (iii) the non-exclusive
right to construct, operate and maintain any and all types of pipe, power,
transportation and communication lines, or the equivalent thereof, on and
through the Lease Lands; and (iv) the right to conduct or cause to be conducted
coalbed methane development operations on the Lease Lands and the Surface Lands.
          (b) Land Companies shall exercise the reserved rights in such way as
not unreasonably to interfere with and in such a way as to minimize the
inconvenience to the mining

5



--------------------------------------------------------------------------------



 



operations of the Operating Companies hereunder. In the exercise of all reserved
rights Land Companies shall comply with (i) the terms and provisions of all
laws, rules and regulations of any government or agency having jurisdiction of
the Lease Lands, the Surface Lands and any operations of Land Companies and
(ii) any and all permit and bonding requirements of Land Companies governing the
operations of Land Companies on the Lease Lands or the Surface Lands.
     2.11 No Cross Conveyance.
          (a) Notwithstanding anything herein to the contrary, nothing in this
Master Agreement shall result in, nor shall it be construed to represent, a
conveyance or grant by or among the Parties constituting the Land Companies of
any rights in or to the Coal Leases or Lease Lands and all such rights shall be
maintained separate and distinct as such rights are held prior to the Effective
Date.
          (b) Except as expressly provided herein, nothing in this Master
Agreement shall result in, nor shall it be construed to represent, a conveyance
or grant to the Parties constituting the Operating Companies of undivided
interests in and to the Coal Leases or Lease Lands and all such rights under
this Master Agreement shall be maintained separate and distinct as such rights
are specifically granted hereunder.
ARTICLE III
Term
     3.1 Term. The term of this Master Agreement shall begin on the Effective
Date, and (i) with respect to the Leased Coal shall run for a period
concurrently with the terms of the Coal Leases insofar as such leases cover and
relate to their respective portions of the Lease Lands, and (ii) with respect to
the Surface Lands shall run for a period until all reclamation activities
(including release of all applicable reclamation bonds) are completed for the
Surface Lands, provided that unless agreed to in writing among the Parties the
term of this Master Agreement shall not extend beyond a period of fifty
(50) years from the Effective Date. This Master Agreement shall be subject to
the right of the Base Lessors to readjust the terms and conditions of the Coal
Leases as otherwise provided in the Coal Leases agreements and by applicable
laws, rules and regulations. The Parties acknowledge and agree that this Master
Agreement may terminate with respect to portions of the Lease Lands without
termination of the entire Master Agreement.
ARTICLE IV
Royalties
     4.1 Land Companies’ Production Royalty.
          (a) From and after the Effective Date, Operating Companies shall pay
to Land Companies an overriding production royalty (“Production Royalty”) equal
to seven percent (7%) of the value of Leased Coal mined and removed from the
Lease Lands and calculated pursuant to the Federal Coal Regulations.

6



--------------------------------------------------------------------------------



 



          (b) Payment of the Production Royalty shall be made within thirty
(30) days after each calendar month during which Leased Coal was mined and
shipped from the Lease Lands and shall be made by payment to Land Companies at
the address shown herein.
          (c) Unless otherwise provided in any of the Coal Leases, in which case
the provisions of such Coal Leases shall govern, weights of Leased Coal shall be
determined by the most modern and equitable means available, as determined by
Operating Companies but subject to the prior approval of Land Companies.
          (d) With each month payment of Production Royalty, Operating Companies
shall furnish to Land Companies’ engineer written reports for all Leased Coal
mined and removed from the Lease Lands. Operating Companies shall provide Land
Companies with copies of all mining and production reports required by the Coal
Leases or Base Lessors.
          (e) All credit balances and outstanding advances existing under the
Prior Lease Agreements as of the Effective Date relating to the Leased Coal
shall survive termination under Section 11.7 and are hereby expressly assumed
and ratified by the Parties. Any such credit balances or outstanding advances
may be offset against Production Royalty obligations under this Master Agreement
between the Parties.
     4.2 Royalties Payable under Coal Leases. In addition to Production Royalty,
Operating Companies shall pay to Land Companies all rentals, minimum and
production royalties and overriding royalties (excluding any bonus bid
obligations payable under the Coal Lease covering and relating to the Little
Thunder Creek Reserves) due and payable under and required by the terms and
conditions of the Coal Leases and applicable laws, rules and regulations
governing the Coal Leases.
ARTICLE V
Operations
     5.1 Diligent Operations. Operating Companies shall conduct their operations
on the Lease Lands in compliance with all applicable terms of the Coal Leases
and, unless a higher standard is set forth in any such Coal Lease, in a diligent
and workmanlike manner, so as to mine and produce coal from the Lease Lands in a
logical sequence according to a reasonable system and plan of mining, consistent
with the safety and preservation of the Lease Lands as a coal mining operation,
with due regard for future mining operations upon the Lease Lands, and so as to
permit the eventual recovery of all coal which is recoverable with good mining
practices and techniques in use on the date mining operations are conducted
pursuant to this Master Agreement.
     5.2 Compliance with Laws. Operating Companies shall comply with all
federal, state and local laws, ordinances, rules and regulations pertaining to
its operations under this Master Agreement or applicable to the Lease Lands by
virtue of said operations.
     5.3 Permits and Bonds. Operating Companies, at Operating Companies’ cost
and expense, shall obtain any and all required and necessary licenses, permits
and bonds and shall be bound by the terms thereof and shall perform work in
accordance therewith. Operating Companies shall provide copies of permits and
bonds to Land Companies at Land Companies’

7



--------------------------------------------------------------------------------



 



written request. Operating Companies shall have full responsibility therefore,
including all requisite reclamation work and mine site reclamation work, and
Operating Companies shall pay all fees, fines and assessments related thereto.
Upon completion of mining operations upon the Lease Lands and Surface Lands
pursuant to this Master Agreement, Operating Companies shall complete all
required reclamation upon the Lease Lands and Surface Lands in full compliance
with all then applicable lease terms, permit requirements and applicable law.
Unless otherwise provided in any applicable Coal Lease, Operating Companies
shall have the right to reenter the Lease Lands and Surface Lands after
termination of this Master Agreement for the purpose of performing or completing
such reclamation.
ARTICLE VI
Maps And Records
     6.1 Compliance with Terms of Applicable Coal Leases. Operating Companies
acknowledge that each of the Coal Leases contains certain provisions requiring
the Land Companies to furnish to the Base Lessors mine plans, progress maps,
surveys and other maps of mining operations. No later than twenty (20) days
prior to the date on which Land Companies are required to furnish any such mine
plan, progress map, survey or other map to a Base Lessors under any Coal Lease,
Operating Companies shall furnish to Land Companies the required mine plan,
progress map, survey or other map in the form specified under the terms and
provisions of such Coal Lease.
     6.2 Annual Mine Plan. Operating Companies shall furnish to Land Companies
on or before January 1 of each calendar year, a detailed plan for all mining
operations to be conducted upon the Lease Lands which shall show, inter alia,
the mines to be opened and developed, the mine openings, entries, loading
points, surface uses and surface areas to be disturbed, buildings and other
structures or facilities to be erected, plans for reclamation of areas to be
disturbed, and other relevant plans for mining the Leased Coal and developing
the Lease Lands. Operating Companies shall use their commercially reasonable
efforts to conduct operations in accordance with such mine plan.
     6.3 Progress Maps. In addition to the mine plans, progress maps, surveys
and other maps required to be furnished by Operating Companies, Operating
Companies shall furnish to Land Companies on April 15, July 15, October 15, and
January 15 of each calendar year mine progress maps on a scale of not more than
four hundred feet (400’) to the inch showing for each month in the preceding
calendar quarter the progress of Operating Companies’ operations on the Lease
Lands sufficient to compute volumes of coal removed in the preceding quarter.
Such map shall be made by a competent mining engineer as the work progresses and
shall conform in all respects with the requirements of applicable mining law.
Such progress maps shall clearly show all Lease Lands lines, lease lines,
surface improvements and such natural topography as may require protection.
     6.4 Permit Maps. At the request of the Land Companies, Operating Companies
shall furnish to Land Companies true, complete and correct copies of each of the
maps required by all governmental agencies within thirty (30) days from the date
the maps are finally approved by any such governmental agency.

8



--------------------------------------------------------------------------------



 



     6.5 Books and Records. Operating Companies shall keep and cause to be kept
complete and accurate records showing the amount and quality of Leased Coal
mined from the Lease Lands, the method of recovery and shipment, the amount of
Leased Coal consumed on or off the Lease Lands without sale, and the sales price
of all Leased Coal mined and sold or consumed from the Lease Lands.
     6.6 Designated Office of Land Companies. Mine plans, progress maps, surveys
and other information to be furnished to Land Companies pursuant to this
Article VI shall be delivered to offices at Ark Land Company, One CityPlace
Drive, Suite 300, St. Louis, Missouri 63141, Attention: Engineer, or such other
place as Land Companies may from time to time designate in writing.
     6.7 Inspections. Land Companies, their agents, engineers or other persons
in their behalf shall have the right, but not the obligation, to enter the Lease
Lands at all reasonable times during standard business hours to inspect and
examine the Lease Lands or any part thereof, select samples of coal, survey or
measure the seam or any part thereof, for any lawful purpose. Without limiting
the generality of the foregoing, Land Companies may make volumetric measurements
of the Lease Lands for the purpose of determining the actual amount of coal
mined and removed therefrom.
     6.8 Audit. Land Companies, their agents, engineers, accountants, lawyers or
other persons on its behalf, may, at all reasonable times during standard
business hours, perform audits to verify information and data of Operating
Companies concerning the Lease Lands and the Leased Coal removed therefrom.
ARTICLE VII
Taxes and Assessments
     7.1 Ad Valorem Lease Lands Taxes. Operating Companies shall pay all real
Lease Lands taxes, ad valorem taxes, unmined mineral taxes, and all other
similar taxes, levies, assessments, fees and other charges imposed by any
government having authority to impose same upon the Lease Lands, the Leased Coal
in place and all fixtures, improvements, buildings, structures, machinery,
equipment and other personal property located on the Lease Lands.
     7.2 Reclamation, Black Lung and Severance Fees. Operating Companies shall
pay all taxes and assessments relating to reclamation, black lung, and severance
taxes imposed by any government having authority to impose same.
     7.3 Black Lung Benefits. Operating Companies guarantees the payment of all
benefits required to be paid pursuant to the Black Lung Benefits Act, Title IV
of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. 901 et. seq., and
the Internal Revenue Code, 26 U.S.C. 1 et. seq., Black Lung Benefits Reform Act
of 1977 (P.L. 95-239), Black Lung Benefits Revenue Act of 1981, and the Black
Lung Benefits Amendments of 1981 (P.L. 97-110), 95 Stat. 1635, as now or
hereafter amended, and all rules and regulations adopted pursuant thereto
(collectively the “Acts” and the benefits payable pursuant thereto the
“Benefits”).
     7.4 Other Assessments. Operating Companies shall pay all contributions,
levies, taxes, or other sums, by whatever name called, for which Land Companies
might otherwise be or

9



--------------------------------------------------------------------------------



 



become liable with reference to all wages or other sums paid employees of
Operating Companies whose labor enters into the production, shipment, or sale of
coal or any goods, wares, merchandise, or materials of any kind whatsoever
produced under this Master Agreement in all cases where such contributions,
levies, taxes, or other sums are or shall be required to be paid under any
federal or state Unemployment or Social Security Act, by whatever name called,
and to hold Land Companies harmless against any federal or state claims
whatsoever fixed or levied with reference to the wages of employees of Operating
Companies.
     7.5 Proof of Compliance. Upon request, Operating Companies shall furnish
immediately copies of all statements, receipts, or other information pertaining
to any taxes, benefits, assessments or other fees required to be paid by
Operating Companies pursuant to this Article VII showing the type of tax,
benefit, assessment or fee, the amount thereof, to whom paid, and the basis for
same. If any such tax, benefit, assessment or other fee is assessed in the name
of the Land Companies or is paid by Land Companies, Operating Companies shall
promptly repay Land Companies the amount thereof upon receipt of a statement
therefore.
ARTICLE VIII
Insurance and Indemnification
     8.1 Insurance. Operating Companies shall, at all times during the term of
this Master Agreement, or any extension hereof, maintain, or cause to be
maintained, in effect general liability insurance for personal injury and damage
to the Lease Lands or the Surface Lands, as well as insurance covering Operating
Companies’s contractual obligations of indemnification hereunder, with companies
and in amounts satisfactory to Land Companies.
     8.2 Indemnification. Operating Companies shall indemnify and hold Land
Companies harmless against any and all liabilities, demands, losses, claims and
damages of any kind, whether on account of injuries to or the death of any
person or persons, damage to or loss of Lease Lands or the Surface Lands,
violation of law or regulation, or otherwise arising out of or attributed,
directly or indirectly, to Operating Companies’s operations hereunder or
Operating Companies’s use or enjoyment of the Lease Lands or the Surface Lands,
together with any and all costs and expenses including attorneys’ fees that may
be incurred by Land Companies in connection therewith. Operating Companies shall
further be liable to and shall indemnify and hold Land Companies harmless from
and against any and all liabilities, demands, losses, claims and damages of any
kind arising from or in any way connected with a breach of any covenant,
representation, warranty or other term of this Master Agreement.
ARTICLE IX
Default
     9.1 Default under Coal Leases. If (i) Operating Companies fail to comply
with any obligation for the payment of money under the Coal Leases, or
(ii) Operating Companies fail to comply with any material non-monetary
obligation under the Coal Leases which failure would be a cause for termination
or cancellation of the Coal Leases by the Base Lessors; or (iii) Land Companies
or Operating Companies receive a notice of default from the Base Lessors or a
notice specifying facts or circumstances which with the giving of notice, the
passage of time, or both may become a default attributable to Operating
Companies under the Coal Leases, Land

10



--------------------------------------------------------------------------------



 



Companies shall have the immediate right, but not the obligation, to take
whatever action is needed to cure, or to commence to cure such non-compliance,
or threatened default. Operating Companies shall indemnify Land Companies for
all costs incurred by Land Companies in curing or attempting to cure such
non-compliance or default. Land Companies shall have no obligation to Operating
Companies of any sort whatsoever for failure to cure any default Land Companies
may attempt to cure, for failure or refusal to attempt to cure a default, for an
incomplete cure of a default, or for abandonment of an attempt to cure a
default.
     9.2 Events of Default. The following shall constitute events of default:
          (a) Operating Companies shall fail to make any payment of Production
Royalty when the same shall become due and such failure shall continue
unremedied for a period of ten (10) days after notice by Land Companies.
          (b) Operating Companies shall fail to perform or observe any other
material covenant, condition or agreement to be performed or observed by it
hereunder and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof by Land Companies, unless such failure is of such
nature that it is susceptible of cure but with due diligence cannot be cured
with such 30-day period in which event Operating Companies shall have such
additional time as may be required to cure the same with such diligence and
continuity as shall be reasonably satisfactory to Land Companies.
          (c) Any appointment shall be made, with or without the consent of
Operating Companies, or a receiver, trustee, or liquidator of Operating
Companies for a substantial part of its properties or any proceedings shall be
commenced by or against Operating Companies for any relief under any bankruptcy
or insolvency law, or any law relating to the relief of debtors, readjustments
of indebtedness or reorganizations, unless such appointment or proceedings shall
have been dismissed or nullified within sixty (60) days after such appointment
or sixty (60) days after such proceedings shall have been commenced, whichever
shall be earlier.
     9.3 Remedies. Upon the occurrence of any event of default and at any time
thereafter so long as the same shall be continuing, Land Companies may, at their
option, (a) declare a forfeiture of all right, title and interest of Operating
Companies to all or a portion of the Lease Lands or the Surface Lands,
regardless of the adequacy of any remedy at law for monetary damages, or
(b) seek any other remedy, including injunctive relief, available at law or in
equity. The Parties acknowledge and agree that this Master Agreement may be
partially forfeited or terminated as to a portion of the Lease Lands or the
Surface Lands without forfeiture or termination of the entire Master Agreement.
     9.4 No Waiver. No failure or failures to exercise any right by either Party
under this Master Agreement shall be deemed to be a waiver or bar to the
subsequent exercise or enforcement by such Party of any provision of this Master
Agreement or any right of such Party hereunder.

11



--------------------------------------------------------------------------------



 



ARTICLE X
Assignment
     10.1 No Further Transfer. Operating Companies shall not assign in whole or
in part, this Master Agreement or the estate created hereby or any interest
therein, or relinquish possession of the Lease Lands, the Surface Lands or any
part thereof or interests therein without first obtaining the consent in writing
of Land Companies thereto. No such assignment, and no consent to any assignment
by Land Companies in writing or otherwise, shall operate to release Operating
Companies or their assignees (or other transferees) from securing the prior
written consent of Land Companies as herein required to any other or further
assignment.
ARTICLE XI
Miscellaneous
     11.1 Notice. The giving of any notice to, or the making of any demand under
the provisions hereof, by either Party to the other, shall be sufficient, if
such notice or demand by either delivering the same in person or in writing and
mailed to the Parties at:
          If to Land Companies:
Ark Land Company
One CityPlace Drive, Suite 300
St. Louis, MO 63141
Attention: President

          If to Operating Companies:
Thunder Basin Coal Company, L.L.C.
One CityPlace Drive, Suite 300
St. Louis, MO 63141
Attention: President

Either Party may by such notice designate a different addressee to whom or
address to which any such notice shall be sent.
     11.2 Relationship of Parties. This Master Agreement does not empower Land
Companies to make any decisions and Land Companies hereby expressly waive and
disclaim any right to exercise any supervision, operation or control with
respect to the terms and conditions under which the Leased Coal is extracted or
prepared, such as, but not limited to, the manner of extraction or preparation
or the amount of such coal to be produced. The Parties hereto do acknowledge,
however, that Land Companies have reserved certain rights and have imposed
certain requirements under the terms of this Master Agreement solely for the
purpose of preventing waste and protecting the reserved rights of the Land
Companies. Notwithstanding anything in this Master Agreement to the contrary, it
is expressly understood, stipulated, and agreed that the relationship between
Land Companies and Operating Companies shall be that of landlord and tenant.
Nothing herein shall be construed or interpreted to establish between Land
Companies and Operating Companies a relationship of partners, joint venturers,
principal and agent, vendor and purchaser, or any other relationship except that
of landlord and tenant.

12



--------------------------------------------------------------------------------



 



     11.3 Agency.
          (a) Ark LT hereby unconditionally appoints, designates and grants full
authority to Ark as its sole and exclusive agent to act for and on behalf of Ark
LT for all purposes under this Master Agreement. Operating Companies are
authorized to rely upon written instructions, notices and decisions by Ark for
and on behalf of Land Companies hereunder unless otherwise properly notified in
writing by Land Companies that Ark has been replaced or that the agency has been
revoked or modified. All payments required under this Master Agreement shall be
made to Ark and Land Companies shall be responsible for making all allocations,
contributions or payments among Land Companies as Land Companies deem
appropriate and necessary to reflect their individual rights and interests in
and to the Coal Leases, the Lease Lands and the Surface Lands. Land Companies,
at their sole discretion, may enter into separate agreements to effectuate the
terms of this Master Agreement.
          (b) Triton Coal hereby unconditionally appoints, designates and grants
full authority to TBCC as its sole and exclusive agent to act for and on behalf
of Triton Coal for all purposes under this Master Agreement. Land Companies are
authorized to rely upon written instructions, notices and decisions by TBCC for
and on behalf of the Operating Companies hereunder unless otherwise properly
notified in writing by the Operating Companies that TBCC has been replaced or
that the agency has been revoked or modified. Operating Companies, at their sole
discretion, may enter into separate agreements to effectuate the terms of this
Master Agreement.
          (c) Except as expressly provided in Section 11.7, nothing in this
Section 11.3 shall, nor shall it be interpreted to, amend, modify or waive any
provision of existing permits, agreements, licenses or authorizations relating
to the operation, ownership or use of the Lease Lands or Surface Lands.
     11.4 Headings. The titles preceding the text of the provisions of this
Master Agreement are inserted solely for convenience of reference and shall not
constitute a part of this Master Agreement or affect its meaning, construction
or effect.
     11.5 Applicable Law. This Master Agreement shall be construed and governed
under the internal laws of the State of Wyoming.
     11.6 Severability. In the event any provision of this Master Agreement
conflicts with the law under which it is to be construed or if any such
provision is held invalid by a court with jurisdiction over the Parties to this
Master Agreement, such provision shall be deleted from the Master Agreement, and
the Master Agreement shall be construed to give effect to the remaining
provisions hereof.
     11.7 Prior Lease Agreements. Effective as of the Effective Date and subject
to Section 4.1(e), the Parties hereby terminate the Prior Lease Agreements and
replace the business arrangements created by the Prior Lease Agreements by and
among the Parties with the transactions contemplated by this Master Agreement,
it being the intent that with respect to the Coal Leases, the Lease Lands and
the Surface Lands, the Parties shall be governed by the terms and conditions of
this Master Agreement as of the Effective Date and that the business

13



--------------------------------------------------------------------------------



 



relationships between and among the Parties remain seamless so that there shall
be no gap between the termination of the Prior Lease Agreements and this Master
Agreement.
     11.8 Entire Agreement. This Master Agreement sets forth the entire
agreement and understanding of the Parties in respect to the transactions
contemplated hereby. All prior leases and subleases, licenses arrangements and
understandings of the Parties relating to the Leased Coal and Lease Lands,
including without limitation the Prior Lease Agreements, are hereby superseded,
and except as otherwise provided herein this Master Agreement may not be
modified or changed in whole or in part other than by Land Companies and
Operating Companies in writing signed by the Parties hereto or their respective
successor or assigns.
     11.9 Counterparts. This Master Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement.
[Remainder of Page Intentionally Left Blank]

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto have executed this Master Agreement
to be effective for all purposes as of the Effective Date.

             
 
                LAND COMPANIES    
 
                Ark Land Company    
 
      /s/ Douglas M. Downing    
 
           
 
  By:   Douglas M. Downing    
 
           
 
  Its:   Vice President    
 
           
 
                Ark Land LT, Inc.    
 
      /s/ Douglas M. Downing    
 
           
 
  By:   Douglas M. Downing    
 
           
 
  Its:   Vice President    
 
           
 
                OPERATING COMPANIES    
 
                Thunder Basin Coal Company, L.L.C.    
 
      /s/ Paul A. Lang    
 
           
 
  By:   Paul A. Lang    
 
           
 
  Its:   President    
 
           
 
                Triton Coal Company, LLC    
 
      /s/ Paul A. Lang    
 
           
 
  By:   Paul A. Lang    
 
           
 
  Its:   President    
 
           





--------------------------------------------------------------------------------



 



SCHEDULE A
TO
MASTER AGREEMENT
Coal Leases
Part 1: Thundercloud Reserves

                                      Lease   Property
Control No.   Date   Base Lessor   Original Lessee   Current Lessee   Lease
Lands   Base
Lessor Royalty   Federal Coal Lease
WYW-136458   BT-120   1/1/99   United States
of America   Ark Land Company   Ark Land Company   T43N, R70W, 6th PM     12.5 %
 
                      Section 4:   W/2 of Lots 8, 9,
16 and 17;        
 
                      Section 5:   Lots 5-20;        
 
                      Section 6:   Lots 8-23;        
 
                      Section 7:   Lots 5-7, N/2 of
Lot 8, Lots 9-12,
N/2 and SE/4 of
Lot 13, NE/4 of
Lot 19;        
 
                      Section 8:   Lots 1-16;        
 
                      Section 9:   W/2 of Lots 4, 5
and 12, Lots 13-14.

                                T43N, R71W, 6th PM

       
 
                      Section 1:   Lots 5-15, N/2
of Lot 16, Lots
17-19, SE/4NE/4;        
 
                      Section 12:   Lots 1, NE/4 of Lot 2.        

A-1



--------------------------------------------------------------------------------



 



Part 1: Thundercloud Reserves

                                  Lease   Property
Control No.   Date   Base Lessor   Original Lessee   Current Lessee   Lease
Lands   Base
Lessor Royalty  
Federal Coal Lease
WYW-149516
  BT-133       Jacobs Land &
Livestock Company
(Sublessor)       Ark Land Company
   (Sublessee)   T43N, R70W, 6th PM

That part of the east half of lots 8, 9, 16 and 17 of Section 4, which is west
of a line running north-south along Wyoming State Plane (East Zone, NAD 1927)
coordinate E470, 536.83, with an area of 15.07 acres more or less, and;     12.5
%
 
                               
Federal Coal Lease
WYW-148123
  BT-133       Jacobs Ranch Coal
Company (Sublessor)       Ark Land Company
   (Sublessee)  
That part of the east half of lots 4, 5 & 12 of Section 9, which is west of a
line running north-south along Wyoming State Plane (East Zone, NAD 1927)
coordinate E470, 536.83, with an area of 14.14 acres more or less.     12.5 %

A-2



--------------------------------------------------------------------------------



 



Part 2: Little Thunder Creek Reserves

                                      Lease   Property
Control No.   Date   Base Lessor   Original Lessee   Current Lessee   Lease
Lands   Base
Lessor Royalty   Federal Coal Lease
WYW-150318   BT-270   3/1/05   United States
of America   Ark Land LT, Inc.   Ark Land LT, Inc.   T44N, R71W, 6th PM     12.5
%
 
                      Section 35:   Lots 1-16

                                T43N, R71W, 6th PM

       
 
                      Section 1:   S/2 of Lot 16;        
 
                      Section 2:   Lots 5-20;        
 
                      Section 11:   Lots 1-16;        
 
                      Section 12:   W/2 and SE/4 of
Lot 2, Lots 3-16;        
 
                      Section 13:   Lots 1-16;        
 
                      Section 14:   NW/4NW/4, Lots
1-15;        
 
                      Section 24:   Lots 1-16;        
 
                      Section 25:   Lots 1-16.        

A-3



--------------------------------------------------------------------------------



 



Part 3: Triton Reserves

                                      Lease   Property
Control No.   Date   Base Lessor   Original Lessee   Current Lessee   Lease
Lands   Base
Lessor Royalty   Federal Coal
Lease W-71692   BT-248   12/1/66   United States of America       Ark Land
Company   T42N, R70W, 6th PM     12.5 %
 
                      Section 2:   Lots 17, 18;        
 
                      Section 3:   Lots 17-20;        
 
                      Section 9:   Lots 9, 10, 15, 16;        
 
                      Section 10:   Lots 1-16;        
 
                      Section 11:   Lots 1-4, 8, 9, SW/4 of Lot 10;        
 
                      Section 14:   Lots 1-8;        
 
                      Section 15:   Lots 1-8.        
 
                                   
Federal Coal Lease
WYW-127221
  BT-249   1/1/98   United States
of America   Triton Coal Company,
LLC   Ark Land Company   T42N, R70W, 6th PM     12.5 %                          
   
 
                      Section 4:   Lots 5-16, 19 and 20;        
 
                      Section 5:   Lots 5-16.

                                T43N, R70W, 6th PM

       
 
                      Section 32:   Lots 9-16;        
 
                      Section 33:   Lots 11-14.        
 
                                   
Fee Coal Leases
  BT-250-1, 2, 3, 4   Counterpart Leases (William –12/20/79) (Dorthy, Burton and
Nancy – 12/27/79)   William E. Reno et ux; Dorothy M. Reno, Burton K. Reno, Jr.
et ux, and Nancy Marie Reno   Peabody Coal Company   Ark Land Company   T42N,
R70W, 6th PM

Section 11: W/2NE/4.            

A-4



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
MASTER AGREEMENT
Surface Lands

              Owner   Property Control No.   Lands     Ark Land Company   BT-160
  T43N, R71W, 6th PM
 
           
 
      Section 2:   E/2, LESS and EXCEPTING THEREFROM the railroad right of way
(See Deed recorded in Book 370/Page 381, Campbell County, Wyoming):
 
      Section 14:   W/2, LESS and EXCEPTING THEREFROM the railroad right of way
(See Deed recorded in Book 435/Page 434, Campbell County, Wyoming);
 
      Section 15:   E/2.
 
                    T44N, R71W, 6th PM
 
           
 
      Section 25:   SW/4.
 
      Section 35:   All, LESS and EXCEPTING THEREFROM the railroad right of way
(See Deed recorded in Book 370/Page 381, Campbell County, Wyoming).
 
            Ark Land Company   BT-187   T43N, R71W, 6th PM  
 
      Section 11:   Lots 1, 2, 7, 8, 9, 10, 15 & 16 (fka E/2).
 
            Ark Land Company   BT-143   T43N, R71W, 6th PM
 
           
 
      Section 1:   Lots 5, 6, 7, 8, 9, 10, 11, SE/4NE/4, Lots 14, 15, 16, 17
(fka N/2, SW/4), LESS and EXCEPTING THEREFROM the railroad right of way (See
Deed recorded in Book 366/Page 299, Campbell County, Wyoming);
 
      Section 12:   Lots 3, 4, 5, 6 (fka NW/4), LESS and EXCEPTING THEREFROM the
railroad right of way (See Deed recorded in Book 370/Page 396, Campbell County,
Wyoming).

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
TO
MASTER AGREEMENT
Prior Lease Agreements

                              Property                     Agreement   Control
No.   Date   Lessor   Lessee   Lands     Amended and Restated Lease and Sublease
(Federal Leases)   BT-121   1/18/02   Ark Land Company   Thunder Basin Coal
Company, L.L.C.   WYW-136458

T43N, R70W, 6th PM
 
 
                  Section 4:   W/2 of Lots 8, 9, 16 and 17;
 
                  Section 5:   Lots 5-20;
 
                  Section 6:   Lots 8-23;
 
                  Section 7:   Lots 5-7, N/2 of Lot 8, Lots
9-12, N/2 and SE/4 of Lot 13, NE/4 of Lot 19;
 
                  Section 8:   Lots 1-16;
 
                  Section 9:   W/2 of Lots 4, 5 and 12, Lots 13-14.
 
                                            T43N, R71W, 6th PM
 
                       
 
                  Section 1:   Lots 5-15, N/2 of Lot 16, Lots 17-19, SE/4NE/4;
 
                  Section 12:   Lots 1, NE/4 of Lot 2.
 
                                            WYW-149516
 
                                            T43N, R70W, 6th PM
 
                                            That part of the east half of lots
8, 9, 16 and 17 of Section 4, which is west of a line running north-south along
Wyoming State Plane (East Zone, NAD 1927) coordinate E470, 536.83,

C-1



--------------------------------------------------------------------------------



 



                              Property                     Agreement   Control
No.   Date   Lessor   Lessee   Lands                         with an area of
15.07 acres more or less, and;
 
                                            WYW-148123
 
                                            That part of the east half of lots
4, 5 & 12 of Section 9, which is west of a line running north-south along
Wyoming State Plane (East Zone, NAD 1927) coordinate E470, 536.83, with an area
of 14.14 acres more or less.
 
                        Sublease   BT-268   8/20/04, as amended   Ark Land
Company   Thunder Basin Coal Company, L.L.C. and Triton Coal Company,   W-71692

T42N, R70W, 6th PM
 
              LLC   Section 2:   Lots 17, 18;
 
                  Section 3:   Lots 17-20;
 
                  Section 9:   Lots 9, 10, 15, 16;
 
                  Section 10:   Lots 1-16;
 
                  Section 11:   Lots 1-4, 8, 9,
 
                      SW/4 of Lot 10;
 
                  Section 14:   Lots 1-8;
 
                  Section 15:   Lots 1-8.
 
                                            WYW-127221
 
                                            T42N, R70W, 6th PM
 
                       
 
                  Section 4:   Lots 5-16, 19 and 20;
 
                  Section 5:   Lots 5-16.
 
                                            T43N, R70W, 6th PM
 
                                            Section 32:   Lots 9-16;
 
                  Section 33:   Lots 11-14.
 
                                            Reno
 
                                            T42N, R70W, 6th PM
 
                       
 
                  Section 11:   W/2NE/4

C-2